                                                           Case 5:19-cv-04236-NC Document 1 Filed 07/23/19 Page 1 of 17



                                                    1   KATHRYN C. CURRY (SBN 157099)
                                                        TRACY M. TIERNEY (SBN 200537)
                                                    2   GCA LAW PARTNERS LLP
                                                        2570 W. El Camino Real, Ste 400
                                                    3   Mountain View, CA 94040
                                                        Telephone: (650) 428-3900
                                                    4   Facsimile: (650) 428-3901
                                                        Email:       kcurry@gcalaw.com
                                                    5                ttierney@gcalaw.com
                                                    6   Attorneys for Plaintiff DELVIN WILLIAMS
                                                    7

                                                    8                             UNITED STATES DISTRICT COURT
                                                    9                          NORTHERN DISTRICT OF CALIFORNIA
                                                   10
GCA LAW PARTNERS LLP




                                                   11   DELVIN WILLIAMS,                             CASE NO.
                       Mountain View, California




                                                   12                        Plaintiff,
                                                   13          v.                                    COMPLAINT FOR:
                                                   14
                                                        BERT BELL/PETE ROZELLE NFL                   Retirement Benefits Pursuant to The
                                                   15   PLAYER RETIREMENT PLAN; THE                  Employment Retirement Income Security
                                                        NFL PLAYER SUPPLEMENTAL                      Act of 1974
                                                   16   DISABILITY PLAN;
                                                   17                        Defendants.
                                                   18

                                                   19

                                                   20          Plaintiff DELVIN WILLIAMS (“Plaintiff”) alleges on information and
                                                   21   belief as follows:
                                                   22                                         PARTIES
                                                   23          1.     Plaintiff Delvin Williams is a former professional football player
                                                   24   who played in the National Football League and is a participant in the Bert
                                                   25   Bell/Pete Rozelle NFL Player Retirement Plan (“Plan”) within the meaning of §
                                                   26   3(7) of ERISA, 29 U.S.C. § 1002(7).
                                                   27          2.     The Plan is an employee benefit plan providing retirement,
                                                   28
                                                                                                   -1-
                                                                                                COMPLAINT
                                                           Case 5:19-cv-04236-NC Document 1 Filed 07/23/19 Page 2 of 17



                                                    1
                                                        disability and related benefits to eligible professional football players in the
                                                    2
                                                        National Football League. The Plan is an “employee benefit plan,” within the
                                                    3
                                                        meaning of § 3(3) of ERISA, 29 U.S.C. § 1002(3), and a pension benefit plan
                                                    4
                                                        under § 3(2) of ERISA, 29 U.S.C. § 1002(2).
                                                    5
                                                               3.      Defendant The NFL Payer Supplemental Disability Plan is an
                                                    6
                                                        employee benefit plan providing retirement, disability and related benefits to
                                                    7
                                                        eligible professional football players in the National Football League.
                                                    8
                                                        (“Supplemental Disability Plan.”) The Supplemental Disability Plan is an
                                                    9
                                                        “employee benefit plan,” within the meaning of § 3(3) of ERISA, 29 U.S.C. §
                                                   10
GCA LAW PARTNERS LLP




                                                        1002(3).
                                                   11
                                                               4.      The Retirement Board of the Bert Bell/Pete Rozelle NFL
                       Mountain View, California




                                                   12
                                                        Retirement Plan (“Retirement Board”) is the named “Plan Administrator” for the
                                                   13
                                                        Plans within the meaning of Section 3(16)(a), of ERISA, 29 U.S.C. §1002 (16)(a).
                                                   14
                                                        Members of the Retirement Board individually and the Retirement Board are
                                                   15
                                                        fiduciaries under the Plans and the “named fiduciaries” under the Plans within
                                                   16
                                                        the meaning of §§ 3(21)(A) and 402(a) of ERISA, 29 U.S.C. §§ 1002(3)(21)(A)
                                                   17
                                                        and 1102(a).
                                                   18
                                                                                         JURISDICTION
                                                   19
                                                               5.      This case arises under the Employee Retirement Income Security
                                                   20
                                                        Act of 1974, 29 U.S.C. §§ 1001, et seq. (“ERISA”), over which this Court possesses
                                                   21
                                                        original jurisdiction pursuant to 24 U.S.C. § 1132(e) and28U.S.C. § 1131.
                                                   22
                                                               6.      This Court has personal jurisdiction over Defendants because they
                                                   23
                                                        transact business in, and have significant contacts within, this District and
                                                   24
                                                        because ERISA provides for nationwide service of process. See ERISA §
                                                   25
                                                        502(e)(2), 29 U.S.C. § 1132(e)(2).
                                                   26
                                                                                              VENUE
                                                   27
                                                               7.      Venue is proper in this district pursuant to ERISA § 502(e)(2), 29
                                                   28
                                                                                                     -2-
                                                                                                 COMPLAINT
                                                           Case 5:19-cv-04236-NC Document 1 Filed 07/23/19 Page 3 of 17



                                                    1
                                                        U.S.C. § 1132(e)(2) for at least one of the following reasons:
                                                    2
                                                                       a.     Defendants may be found in this District because they
                                                    3
                                                                              transact business in, and/or have significant contacts with
                                                    4
                                                                              this District, because its participants earned some or all of
                                                    5
                                                                              their pension benefits and receive(d) their pension payments
                                                    6
                                                                              in this District; and/or
                                                    7
                                                                       b.     The alleged breaches took place in this District because
                                                    8
                                                                              Plaintiff, who were denied the benefits sought through this
                                                    9
                                                                              action, should have received those benefits in this District.
                                                   10
GCA LAW PARTNERS LLP




                                                                                   FACTUAL ALLEGATIONS
                                                   11
                                                               8.      Plaintiff Delvin Williams played eight years in the NFL from 1974
                       Mountain View, California




                                                   12
                                                        through 1981.
                                                   13
                                                               9.      By virtue of his employment with the National Football League, Mr.
                                                   14
                                                        Williams was participant in the Plans and earned vested rights to benefits under
                                                   15
                                                        the Plans.
                                                   16
                                                               10.     Plaintiff carried the football more than 1,300 times as a starting
                                                   17
                                                        running back. He was a two-time all-pro player and the first man to rush for
                                                   18
                                                        more than 1,000 yards in a single season for teams from both the original AFL
                                                   19
                                                        and NFL. He played for the San Francisco 49ers, Miami Dolphins and Green Bay
                                                   20
                                                        Packers until he was released in October 1981.
                                                   21
                                                               11.     While playing in the NFL, Mr. Williams sustained numerous
                                                   22
                                                        football injuries, multiple fractures, bruises, sprain, strains, tears, and
                                                   23
                                                        concussions.
                                                   24
                                                               12.     In December 1980, while playing for the Dolphins, Mr. Williams
                                                   25
                                                        sustained a season-ending severe neck injury. The true extent of his injury,
                                                   26
                                                        however, was never disclosed to him. Mr. Williams should have been told by the
                                                   27
                                                        team doctors at that time that he could no longer play football again.
                                                   28
                                                                                                     -3-
                                                                                                 COMPLAINT
                                                           Case 5:19-cv-04236-NC Document 1 Filed 07/23/19 Page 4 of 17



                                                    1
                                                              13.    Although he remained on the Dolphins active roster, Mr. Williams
                                                    2
                                                        did not play in any preseason or regular games in 1981 and was released during
                                                    3
                                                        the season. He signed with the Green Bay Packers, but again he did not play in
                                                    4
                                                        any games and was released in October 1981. After a cursory examination, the
                                                    5
                                                        Green Bay Packers’ team doctor inexplicably gave Mr. Williams a clean bill of
                                                    6
                                                        health.
                                                    7
                                                              14.    After he was released, Mr. Williams continued to receive payments
                                                    8
                                                        from the Green Bay Packers through 1984.
                                                    9
                                                              15.    As a result of his football related injuries, Mr. Williams was and is
                                                   10
GCA LAW PARTNERS LLP




                                                        permanently disabled and unable to work.
                                                   11
                                                              16.    The Plan document, including amendments through March 8,
                       Mountain View, California




                                                   12
                                                        1983, provided for disability benefits for any player who had not reached his
                                                   13
                                                        Normal Retirement Date (age under the Plan). Section 5.1 provided that:
                                                   14
                                                                     Any Player or Vested Inactive Player, other than a Retired
                                                   15                Player or a Player who has reached his Normal Retirement
                                                                     Date, who is determined by the Board upon written
                                                   16                application to be totally and permanently disabled, as
                                                   17                hereinafter provided for, will be entitled to receive a
                                                                     monthly pension commencing after the expiration of a six
                                                   18                (6) month waiting period measured from the date of such
                                                                     disability in an amount equal to 100% of the Benefit Credits
                                                   19                of the Player at the date such disability occurs, including if
                                                                     applicable, the scheduled Benefit Credit as provided in
                                                   20                Section 4.1 for the Plan Year in which the disability occurs.
                                                   21                Such benefits will be retroactive to the date of disability and
                                                                     will be payable for life or until cessation of the total and
                                                   22                permanent disability. Effective January 1, 1983, the monthly
                                                                     pension shall be no less than $4,000 if the disability results
                                                   23                from a football injury incurred while an active player.
                                                   24                Effective January 1, 1983, the monthly pension shall be no
                                                   25                less than $750 if the total and permanent disability results
                                                                     from other than a football injury ...
                                                   26         17.    Section 5.4 of the Plan document, including amendments through
                                                   27   March 8, 1983, provided for normal retirement benefits based on disability as
                                                   28
                                                                                                   -4-
                                                                                               COMPLAINT
                                                           Case 5:19-cv-04236-NC Document 1 Filed 07/23/19 Page 5 of 17



                                                    1
                                                        follows:
                                                    2
                                                                      If, as a result of the last physical examination prior to a
                                                    3                 Player's Normal Retirement Date, the Retirement Board
                                                    4                 determines that he continues to be totally and permanently
                                                                      disabled, the amount of the monthly pension provided by
                                                    5                 Section 5.1 shall be payable in lieu of the benefits otherwise
                                                                      payable pursuant to Article 4 as a Form 1 benefit for life if
                                                    6                 the Player is unmarried on his Normal Retirement Date, or
                                                                      if the Player is married on his Normal Retirement Date, as a
                                                    7                 Form 2 joint and survivor benefit which is the Actuarial
                                                                      Equivalent of the Form 1 benefit...
                                                    8
                                                               Mr. Williams Submits a Claim for Disability Benefits in 1982
                                                    9
                                                               18.    Under the Plan, a player may be entitled to a monthly Line of Duty
                                                   10
GCA LAW PARTNERS LLP




                                                        (“LOD”) disability benefit if that player incurs a “substantial disablement arising
                                                   11
                       Mountain View, California




                                                        out of NFL football activities.” The Plan also provides a separate Total and
                                                   12
                                                        Permanent (“T &P”) disability benefit, which is payable where a former player
                                                   13
                                                        “has become totally disabled to the extent that he is substantially prevented from
                                                   14
                                                        or substantially unable to engage in any occupation or employment for
                                                   15
                                                        remuneration or profit ... and [] that such condition is permanent.” A disability is
                                                   16
                                                        considered “permanent” if “it has persisted or is expected to persist for at least
                                                   17
                                                        twelve months from the date of its occurrence, excluding any reasonably possible
                                                   18
                                                        recovery period.” A Player may apply for LOD and T &P benefits together or for
                                                   19
                                                        either benefit separately.
                                                   20
                                                               19.    In February 1982, Mr. Williams called the NFL Retirement Plan
                                                   21
                                                        and asked for and received a disability benefit application. He also called the
                                                   22
                                                        benefit office on March 7, 1982 to find out how to process his claim for disability
                                                   23
                                                        benefits. The benefits office told Mr. Williams the NFL Plan would hire a
                                                   24
                                                        physician to examine him. He would be notified of the doctor, time, and place of
                                                   25
                                                        the examination. After the examination was completed, he was to complete the
                                                   26
                                                        disability form and return it to the office.
                                                   27
                                                               20.    On October 22, 1982, the Plan sent Mr. Williams a letter (along
                                                   28
                                                                                                       -5-
                                                                                                 COMPLAINT
                                                           Case 5:19-cv-04236-NC Document 1 Filed 07/23/19 Page 6 of 17



                                                    1
                                                        with another disability application) notifying him to make an appointment to be
                                                    2
                                                        examined by Dr. Arthur Holmboe.
                                                    3
                                                               Mr. Williams’ Creates NCSM
                                                    4
                                                               21.    After he stopped paying football, Mr. Williams and a former
                                                    5
                                                        teammate, Larry Schreiber, brainstormed in spring and summer 1982 and came
                                                    6
                                                        up with the idea to create an organization that would provide training to NFL
                                                    7
                                                        players to prepare them for life after football. The training would include drug
                                                    8
                                                        prevention and education, career planning, and psychosocial issues. Because
                                                    9
                                                        they had no ability to turn their idea into a reality, they contacted Byron
                                                   10
GCA LAW PARTNERS LLP




                                                        Kunisawa (a noted program developer, designer, and trainer).
                                                   11
                                                               22.    They told Mr. Kunisawa their idea and Mr. Kunisawa created the
                       Mountain View, California




                                                   12
                                                        program and National Sports Career Management was launched.
                                                   13
                                                               23.    Mr. Williams pitched the NCSM program to the USFL, which
                                                   14
                                                        agreed to enter into a one year contract with NCSM for the program developed by
                                                   15
                                                        Mr. Kunisawa. Mr. Kunisawa set up the training and implemented the program
                                                   16
                                                        that was delivered to the USFL. In order to assist in the operational aspects of
                                                   17
                                                        the program, Mr. Kunisawa brought in his friend Orle Jackson to run and
                                                   18
                                                        manage the organization. Mr. Williams was not involved in running the
                                                   19
                                                        program.
                                                   20
                                                               The USFL Recruits Mr. Williams to Play for the Oakland
                                                   21          Invaders
                                                   22          24.    In late 1982, Mr. Williams was asked to play football for the newly

                                                   23   formed USFL. He initially declined due to health concerns. The Oakland

                                                   24   Invaders’ owner (Ted Taube) and coach (John Ralston), however, continued to

                                                   25   pursue Mr. Williams and promised he would not play much and that his role

                                                   26   would be to mentor the young players. He would also do promotional and public

                                                   27   relations work for the new team and league. Moreover, if he agreed to play, he

                                                   28   would have a better chance of extending the USFL’s contract with NCSM.
                                                                                                    -6-
                                                                                                COMPLAINT
                                                           Case 5:19-cv-04236-NC Document 1 Filed 07/23/19 Page 7 of 17



                                                    1
                                                               25.    Although Mr. Williams had significant injuries to his hand, toes,
                                                    2
                                                        shoulder, neck, and knees, he thought he was cleared to play due to the prior
                                                    3
                                                        (and incorrect) medical clearance from Green Bay. He also wanted NCSM to
                                                    4
                                                        succeed so he decided to give it a try and signed a contract with the Oakland
                                                    5
                                                        Invaders in late November 1982.
                                                    6
                                                               Mr. Williams is Medically Unable to Play Football
                                                    7
                                                               26.    Training camp for the Oakland Invaders began on February 1, 1983
                                                    8
                                                        in Phoenix, Arizona. The first few practices were conducted in shorts (not pads)
                                                    9
                                                        and consisted solely of conditioning drills. On the first day of practice in pads
                                                   10
GCA LAW PARTNERS LLP




                                                        and during the very first contact drill, Mr. Williams experienced pain in his neck
                                                   11
                                                        and shoulder. He also felt tingling and numbness in his shoulder and arms. His
                       Mountain View, California




                                                   12
                                                        hands and toe also caused significant problems and pain. Mr. Williams
                                                   13
                                                        immediately stopped practicing and told the team. He was held out of practice
                                                   14
                                                        until he could be examined by the team doctor, Dr. Stuart Zeman.
                                                   15
                                                               27.    Dr. Stuart Zeman examined Mr. Williams. Dr. Zeman also called
                                                   16
                                                        the Miami Dolphins’ team doctor to obtain more information. The Miami team
                                                   17
                                                        doctor told Dr. Zeman, Mr. Williams had sustained a serious neck injury while he
                                                   18
                                                        was playing with the Dolphins in December 1980. Dr. Zeman ordered an MRI
                                                   19
                                                        and told Mr. Williams he could no longer play football. It was the first time
                                                   20
                                                        anyone had told Mr. Williams about the severity of his neck and shoulder
                                                   21
                                                        injuries.
                                                   22
                                                               28.    Mr. Williams never played football again. He did not return to
                                                   23
                                                        practice with the Oakland Invaders and he never played a game in the USFL.
                                                   24
                                                               Mr. Williams Continues to Pursue His Claim for Disability
                                                   25          Benefits Under the Plan
                                                   26          29.    Unable to play football or perform other work, Mr. Williams

                                                   27   continued to pursue his claim for disability benefits under the Plan. He was

                                                   28   examined by the Plan appointed doctor, Dr. Holmboe, in March 1983, who
                                                                                                    -7-
                                                                                                COMPLAINT
                                                           Case 5:19-cv-04236-NC Document 1 Filed 07/23/19 Page 8 of 17



                                                    1
                                                        reported significant disabilities with respect to Mr. Williams’ toe and hand. Dr.
                                                    2
                                                        Holmboe noted, but did not address, any other injuries (such as his significant
                                                    3
                                                        neck and shoulder injuries) because they were not insured by Fireman’s Fund.
                                                    4
                                                              30.    After the examination, Mr. Williams completed and returned a
                                                    5
                                                        disability claim form to the Plan in 1983. The application stated he was making a
                                                    6
                                                        claim for “T&P disability benefits.” He also wrote on the application that the
                                                    7
                                                        disability incurred on: “1974 – 75 – 76 – 77 – 79 – 80.”
                                                    8
                                                              Mr. Williams’ Claim for Line of Duty Benefits is Denied
                                                    9
                                                              31.    Although he had initially applied for T&P benefits, Mr. Williams’
                                                   10
GCA LAW PARTNERS LLP




                                                        claim was evaluated as a Line-of-Duty claim; and denied.
                                                   11
                                                              32.    Mr. Williams appealed.
                       Mountain View, California




                                                   12
                                                              33.    During the appeal, Mr. Williams was examined by another doctor
                                                   13
                                                        chosen by the Plan, Kevin D. Harrington, M.D. Dr. Harrington also found that
                                                   14
                                                        Mr. Williams met the required disability ratings to receive LOD benefits. The
                                                   15
                                                        Appeal Board, however, deadlocked on whether to award benefits. The NFL
                                                   16
                                                        player representatives were in favor of awarding benefits while the NFL owner
                                                   17
                                                        representatives were against it. Pursuant to the NFL Plan, the claim then went to
                                                   18
                                                        arbitration. The arbitrator declined to award LOD benefits concluding that Mr.
                                                   19
                                                        Williams’ injuries had not caused him to stop playing in the NFL since he had
                                                   20
                                                        been released.
                                                   21
                                                              34.    While the claim was pending, Mr. Williams continued to promote
                                                   22
                                                        NCSM, which was being run by Mr. Kunisawa and Mr. Jackson. Mr. Williams
                                                   23
                                                        received no pay or compensation from NCSM.
                                                   24
                                                              Mr. Williams Does Not Work from 1981 through 1986
                                                   25
                                                              35.    Aside from his failed attempt to play football for the USFL
                                                   26
                                                        Invaders, Mr. Williams did not perform any work from 1982 through 1986.
                                                   27
                                                              36.    In 1986, Mr. Williams, along with Larry Schreiber, started Pros for
                                                   28
                                                                                                   -8-
                                                                                               COMPLAINT
                                                           Case 5:19-cv-04236-NC Document 1 Filed 07/23/19 Page 9 of 17



                                                    1
                                                        Kids, a non-profit charity organization of athletes dedicated to helping kids stay
                                                    2
                                                        off of drugs. Orle Jackson developed the Pros for Kids’ organizational structure,
                                                    3
                                                        its programs, helped recruit a board, put together grant applications, create and
                                                    4
                                                        prepared budget, and operational plans. With the successful recruitment of a
                                                    5
                                                        strong board of directors led by Mr. McMasters, who assisted with fundraising,
                                                    6
                                                        Mr. Jackson and the Board were able to turn Mr. Williams’ idea into a reality.
                                                    7
                                                        Although Mr. Williams was listed as the Executive Director, it was a title only.
                                                    8
                                                        The organization was run and managed by Orle Jackson, a management team,
                                                    9
                                                        and the board of directors. Mr. Williams held the title of Executive Director
                                                   10
GCA LAW PARTNERS LLP




                                                        because he had come up with the idea and he was the “face” of the organization.
                                                   11
                                                               37.    Mr. Williams’ “work” for Pros for Kids consisted solely of personal
                       Mountain View, California




                                                   12
                                                        appearances at schools, events, and fund raisers to talk about his life and
                                                   13
                                                        interacting with kids to stay off of drugs. All paperwork, planning, and
                                                   14
                                                        management of the organization was performed by others. Mr. Williams also
                                                   15
                                                        had an assistant who would transcribe notes, prepare directions, set up
                                                   16
                                                        appointments and meetings, and writing of letters. Other than be the face and
                                                   17
                                                        attend events, Mr. Williams could not do much else because of his physical and
                                                   18
                                                        cognitive disabilities.
                                                   19
                                                               38.    Pros for Kids was successful, teaming up with other groups,
                                                   20
                                                        politicians (including First Lady Nancy Reagan), sports figures, and community
                                                   21
                                                        leaders in a united effort to educate kids to say no to drugs. Unfortunately, Pros
                                                   22
                                                        for Kids ended around 1990 due to a lack of funding.
                                                   23
                                                               39.    After Pros for Kids, Mr. Williams did charitable work for the United
                                                   24
                                                        Way in 1991. He would make appearances to talk about his life as an NFL player.
                                                   25
                                                        He would also mingle and interact with people. My appearances did not last
                                                   26
                                                        longer than a few hours a day. He did not work every day.
                                                   27
                                                               Committee on Jobs Alliance (1991 to 1995)
                                                   28
                                                                                                   -9-
                                                                                               COMPLAINT
                                                          Case 5:19-cv-04236-NC Document 1 Filed 07/23/19 Page 10 of 17



                                                    1
                                                               40.    In 1991, Mr. Williams was asked to use his NFL status and
                                                    2
                                                        connections within the San Francisco Bay Area community to promote the
                                                    3
                                                        Committee on Jobs Alliance. The SF Chamber of Commerce was a major
                                                    4
                                                        member of the Committee on Jobs. Mr. Williams was hired by Solem &
                                                    5
                                                        Associates, who was doing the PR work for the Committee on Jobs. Mr.
                                                    6
                                                        Williams’ work activities for the Committee of Jobs consisted solely of
                                                    7
                                                        prearranged meetings with community groups and leaders to discuss how the
                                                    8
                                                        Committee on Jobs could be of assistance to them. Mr. Williams would then
                                                    9
                                                        orally report back what happened during the meetings to Don Solem, who was
                                                   10
GCA LAW PARTNERS LLP




                                                        handling PR for the Committee on Jobs. Mr. Williams did not prepare any
                                                   11
                                                        reports or perform any other activities. He did not meet with people every day
                       Mountain View, California




                                                   12
                                                        and the meetings he had, lasted only an hour or two at most.
                                                   13
                                                               41.    Mr. Williams performed the same function for the Committee on
                                                   14
                                                        Jobs from 1991 through early 1995. At first, he was paid by Solem & Associates
                                                   15
                                                        from 1991-1992, but then the SF Chamber of Commerce took over payment of his
                                                   16
                                                        fees beginning in 1993. In February 1995, Mr. Williams’ contract ended.
                                                   17
                                                               Sports Lab Inc. (April 1995 to June 1995)
                                                   18
                                                               42.    For three short months, Mr. Williams tried to work for Sports Lab,
                                                   19
                                                        Inc., a for profit interactive traveling sports show for kids. His job duties
                                                   20
                                                        consisted of using his status as a former NFL player to call and recruit other
                                                   21
                                                        athletes and community organizers to participate in the traveling show. Aside
                                                   22
                                                        from making telephone calls, he did no other activities. Mr. Williams was
                                                   23
                                                        required to be in an office all day, which was the first time since football ended
                                                   24
                                                        that he had such a position. Mr. Williams tried to make a go of it, but sitting and
                                                   25
                                                        talking on the phone for more than an hour caused significant pain in his neck
                                                   26
                                                        and hands. It was emotionally and physically draining and sapped his stamina.
                                                   27
                                                        As a result of the pain, he had to stop working in June 1995 and became
                                                   28
                                                                                                    - 10 -
                                                                                                COMPLAINT
                                                          Case 5:19-cv-04236-NC Document 1 Filed 07/23/19 Page 11 of 17



                                                    1
                                                        depressed.
                                                    2
                                                               43.    Since June 1995, Mr. Williams has not worked.
                                                    3
                                                               Amendment of Plan and Plaintiff’s Claim for T&P Disability
                                                    4          Benefits
                                                    5          44.    In or around 1993, unbeknownst to Plaintiff, a federal appellate
                                                    6   court held that the interpretation by the Retirement Board, of limiting eligibility
                                                    7   for football related disability benefits to only those players who have a single
                                                    8   identifiable injury causing the disability, was arbitrary and capricious and
                                                    9   violated ERISA. Brumm v. Bert Bell NFL Retirement Plan, 995 F.2d 1433 (8th
                                                   10   Cir. 1993).
GCA LAW PARTNERS LLP




                                                   11          45.    The Plan document, as amended and restated in or around 1995,
                       Mountain View, California




                                                   12   continued to provide for football and non-football disability benefits. Article 5 of
                                                   13   the Plan provides in pertinent part:
                                                   14                 Any Player or Vested Inactive Player, other than a Player who has
                                                   15                 reached his Normal Retirement Date or begun receiving his
                                                                      monthly pension under Article 4, who is determined by the Board
                                                   16                 upon written application to be totally and permanently disabled
                                                                      will receive a monthly total and permanent disability benefit
                                                   17                 commencing after the expiration of a six- month waiting period
                                                                      measured from the date of such total and permanent disability in
                                                   18                 an amount equal to the sum of the Benefit Credits of the Player at
                                                   19                 the date such total and permanent disability occurs, including, if
                                                                      applicable, the scheduled Benefit Credit as provided in Section
                                                   20                 1.10(c)(2) for the Plan Year in which such total and permanent
                                                                      disability occurs. This benefit may be increased as provided below.
                                                   21
                                                                      Notwithstanding the above, all benefits provided by this Article will
                                                   22                 be retroactive to the later of (a) the first month following the date of
                                                   23                 the total and permanent disability or (b) July 1, 1993, and will be
                                                                      payable for life until cessation of such total and permanent
                                                   24                 disability.

                                                   25                 ...
                                                                      (a) Active Football. The monthly [T P] benefit will be no less than
                                                   26                 $4,000 if the disability(ies) results from [NFL] football activities,
                                                                      arises while the Player is an Active Player, and causes the Player to
                                                   27                 be totally and permanently disabled `shortly after' the
                                                                      disability(ies) first arises.
                                                   28
                                                                                                    - 11 -
                                                                                                COMPLAINT
                                                          Case 5:19-cv-04236-NC Document 1 Filed 07/23/19 Page 12 of 17



                                                    1
                                                                      ***
                                                    2

                                                    3                 (c) Football Degenerative. The monthly total and permanent
                                                                      disability benefit will be no less than $4,000 if the disability(ies)
                                                    4                 results out of League football activities, and results in total and
                                                                      permanent disability before the later of(a) age 45 or (2) 12 years
                                                    5                 after the end of the Player's last Credited Season. (d) (Inactive). The
                                                                      monthly total and permanent disability benefit will be no less than
                                                    6                 $1,500 if(1) the total and permanent disability arises from other
                                                                      than League football activities while the Player is a Vested Inactive
                                                    7
                                                                      Player, or (2) the disability(ies) arises out of League football
                                                    8                 activities and results in total and permanent disability after the
                                                                      later of (i) age 45 or (ii) 12 years after the end of the Player's last
                                                    9                 Credited Season.
                                                   10          46.    In addition to disability benefits available prior to normal
GCA LAW PARTNERS LLP




                                                   11   retirement age, the Plan also provides for Retirement Benefits, including
                       Mountain View, California




                                                   12   retirement benefits for those persons reaching Normal Retirement Date having

                                                   13   been disabled prior thereto. Section 5.4 of the Plan provides:

                                                   14                 Retirement on Disability. If, as a result of the last physical
                                                                      examination prior to a Player's Normal Retirement Date, the
                                                   15
                                                                      Retirement Board determines that the Player continues to be
                                                   16                 totally and permanently disabled, he will be entitled to a
                                                                      monthly pension under Article 4, with his total and
                                                   17                 permanent disability benefit under Section 5.1(a), 5.1(b),
                                                                      5.1(c) or 5.1(d), whichever previously applied, substituted for
                                                   18                 the sum of his Benefit Credits for life or until cessation of
                                                                      such total and permanent disability ...Section 4.4 will govern
                                                   19
                                                                      the form in which benefits are paid and may provide for an
                                                   20                 actuarial reduction in benefits in accordance with the rules of
                                                                      that Section.
                                                   21
                                                               47.    In addition to the Retirement Plan, the Supplemental Disability
                                                   22
                                                        Plan, which was established in or around 1993 provides supplemental disability
                                                   23
                                                        benefits for “Eligible Players.” The 1995 Plan document defines an “Eligible
                                                   24
                                                        Player is defined as “any Player who is receiving total and permanent disability
                                                   25
                                                        benefits under Sections 5. 1(a) (Active Football), 5.1 (b) (Active Non-Football), or
                                                   26
                                                        5.1 (c) (Football Degenerative) of the Bert Bell/Pete Rozelle Plan (including the
                                                   27
                                                        continuation of the above benefits pursuant to Section 5.4 of the Bert Bell/Pete
                                                   28
                                                                                                   - 12 -
                                                                                                COMPLAINT
                                                          Case 5:19-cv-04236-NC Document 1 Filed 07/23/19 Page 13 of 17



                                                    1
                                                        Rozelle Plan).” The 1995 Plan document provides that Football Degenerative
                                                    2
                                                        disabled players shall receive $2,250 effective July 1, 1993, with scheduled
                                                    3
                                                        periodic increases from time to time.
                                                    4
                                                               48.    In or around 1995, Plaintiff received a new Summary Plan
                                                    5
                                                        Description setting forth four new categories of disability benefits.
                                                    6
                                                               49.    Because the Plan had been amended, Mr. Williams submitted a
                                                    7
                                                        claim for T&P disability benefits with the NFL in 1995. In support of the
                                                    8
                                                        application, Mr. Williams submitted a Physician’s Report completed by the prior
                                                    9
                                                        neutral examiner, Dr. Harrington, who found that Mr. Williams did not have the
                                                   10
GCA LAW PARTNERS LLP




                                                        capacity to work because of the injuries he had sustained during his NFL career.
                                                   11
                                                               50.    On October 23, 1995, the Plan approved the claim for disability
                       Mountain View, California




                                                   12
                                                        benefits and awarded Mr. Williams “Football Degenerative” benefits. The Plan
                                                   13
                                                        “instructed the advisors to recommend an effective date” for the award.
                                                   14
                                                               51.    Disabilities were classified under the Plan as “football degenerative”
                                                   15
                                                        if the “disability(ies) arises out of League football activities, and results in total
                                                   16
                                                        and permanent disability before the later of (1) age 45, or (2) 12 years after the
                                                   17
                                                        end of the Player's last Credited Season.”
                                                   18
                                                               52.    Mr. Williams also received a letter advising he was entitled to
                                                   19
                                                        additional disability under the new NFL Player Supplemental Disability Plan.
                                                   20
                                                               53.    The active football and degenerative football classification paid the
                                                   21
                                                        same monthly benefit -- $4,000 a month at the time benefits were awards.
                                                   22
                                                               54.    Because the benefits were the same, Mr. Williams did not challenge
                                                   23
                                                        the Plan’s classification of his injury as “football degenerative.”
                                                   24
                                                               Request for Retroactive Disability Benefits to July 1993
                                                   25
                                                               55.    In the letter accepting his claim for benefits, the NFL Plan asked
                                                   26
                                                        Mr. Williams to submit information if he wanted to receive benefits prior to May
                                                   27
                                                        11, 1995, which he did. Mr. Williams, through his attorneys, submitted the
                                                   28
                                                                                                      - 13 -
                                                                                                  COMPLAINT
                                                          Case 5:19-cv-04236-NC Document 1 Filed 07/23/19 Page 14 of 17



                                                    1
                                                        requested information asking for benefits to be paid from July 1993, the date the
                                                    2
                                                        disability plan was amended.
                                                    3
                                                                 56.   The request for retroactive benefits to July 1993 was denied even
                                                    4
                                                        though the NFL Plan’s doctor had determined that Mr. Delvin had been disabled
                                                    5
                                                        and unable to work in any reasonable capacity since 1984. The Plan had
                                                    6
                                                        concluded Mr. Williams was not disabled before 1995, simply because he had
                                                    7
                                                        earned income from various organizations from 1986 to 1995. The Plan did not
                                                    8
                                                        investigation as to the nature of the earnings.
                                                    9
                                                                 57.   Mr. Williams filed a lawsuit in court challenging the Plan’s decision.
                                                   10
GCA LAW PARTNERS LLP




                                                        The Plan’s decision was initially reversed by the district court, but the Ninth
                                                   11
                                                        Circuit affirmed the NFL Plan’s decision on the basis the Retirement Board had
                       Mountain View, California




                                                   12
                                                        not abused its discretion.
                                                   13
                                                                 Post 1995 Medical Treatment and Surgeries
                                                   14
                                                                 58.   Since he left the NFL, Mr. Williams has been under the constant
                                                   15
                                                        medical care of doctors.
                                                   16
                                                                 59.   In 1996, he underwent testing for his various cognitive problems
                                                   17
                                                        and was diagnosed with ADHD and dyslexia at that time.
                                                   18
                                                                 60.   In 2001, Mr. Williams began undergoing surgeries for his NFL
                                                   19
                                                        injuries. Since then he has had 15 surgeries, all of which had lengthy recovery
                                                   20
                                                        times.
                                                   21
                                                                 61.   In or around 2007, Mr. Williams began experiencing noticeable
                                                   22
                                                        memory and cognitive problems. His physician referred him for further testing
                                                   23
                                                        and he was diagnosed with CTE most likely caused by the numerous hits he
                                                   24
                                                        sustained during the NFL, including a severe concussion he suffered while
                                                   25
                                                        playing with the Dolphins.
                                                   26
                                                                 The Plan Unilaterally Reclassifies Mr. Williams Disability
                                                   27            Benefits as Inactive A Benefits
                                                   28            62.   In late 2011, the Plan was amended again and Mr. Williams was
                                                                                                    - 14 -
                                                                                                COMPLAINT
                                                          Case 5:19-cv-04236-NC Document 1 Filed 07/23/19 Page 15 of 17



                                                    1
                                                        notified his disability benefits had increased. He was sent various election forms,
                                                    2
                                                        which he completed.
                                                    3
                                                               63.    Under the amended Plan, the Football Degenerative classification
                                                    4
                                                        was eliminated and his disability was unilaterally reclassified by the Plan as
                                                    5
                                                        Inactive A. Whereas Football Degenerative benefits and Active benefits had been
                                                    6
                                                        the same amount, Inactive A benefits were now significantly less than Active A
                                                    7
                                                        benefits.
                                                    8
                                                               64.    Mr. Williams also became eligible for a legacy benefit.
                                                    9
                                                               65.    At age 67, the Plan first notified Mr. Williams that his disability
                                                   10
GCA LAW PARTNERS LLP




                                                        benefit was now characterized as a retirement benefit since he turned 65. It was
                                                   11
                                                        incredibly confusing to him. At the same time, he was dealing with various
                       Mountain View, California




                                                   12
                                                        surgeries and my physical and mental capabilities were declining.
                                                   13
                                                               66.    In early 2018, Mr. Williams sent several emails to the Plan trying to
                                                   14
                                                        understand what his benefits were and how they were calculated. He felt he was
                                                   15
                                                        not receiving all of the benefits he was entitled to under the various plans. The
                                                   16
                                                        communications back and forth were confusing and he could not understand
                                                   17
                                                        what was being explained to him.
                                                   18
                                                               67.    After receiving notice of the amended and restated Disability and
                                                   19
                                                        Neurocognitive Benefit Plan, Mr. Williams believed he might qualify for benefits
                                                   20
                                                        under that new plan because of his CTE diagnosis and other documented
                                                   21
                                                        neurocognitive problems. He submitted a claim for benefits under that new Plan.
                                                   22
                                                        and also requested that his disability benefits be reclassified as Active rather than
                                                   23
                                                        Inactive A.
                                                   24
                                                               68.    The requests were denied by letter dated March 22, 2018.
                                                   25
                                                               69.    Mr. Williams timely appealed the denial on September 19, 2018.
                                                   26
                                                               70.    The Plan upheld the denial on November 12, 2018.
                                                   27
                                                        //
                                                   28
                                                                                                    - 15 -
                                                                                                COMPLAINT
                                                          Case 5:19-cv-04236-NC Document 1 Filed 07/23/19 Page 16 of 17



                                                    1
                                                                               FIRST CAUSE OF ACTION
                                                    2            (Recovery of Plan Benefits [29 U.S.C. § 1132(a)(1)(B)])
                                                                                (Against All Defendants)
                                                    3
                                                               71.    Plaintiff repeats, realleges, and incorporates by reference herein
                                                    4
                                                        each and every allegation contained in paragraphs 1 through 70 of this
                                                    5
                                                        Complaint.
                                                    6
                                                               72.    This is a claim to recover benefits, enforce rights, and/or clarify
                                                    7
                                                        rights to benefits under ERISA pursuant to 29 USC § 1132(a)(1)(B).
                                                    8
                                                               73.    The Plans constitute an “employee benefit plan” within the
                                                    9
                                                        meaning of 29 USC § 1002, et. seq., as an employee pension benefit plan -
                                                   10
GCA LAW PARTNERS LLP




                                                        providing for the payment of disability/retirement income benefits.
                                                   11
                       Mountain View, California




                                                               74.    At all times material to this action, Mr. Williams was a vested
                                                   12
                                                        participant in the NFL Plan within meaning of 29 USC § 1002, et. seq.
                                                   13
                                                               75.    Mr. Williams has satisfied all conditions precedent necessary to
                                                   14
                                                        prosecute this action, including exhausting his administrative remedies.
                                                   15
                                                               76.    Defendants failed to pay benefits to which Mr. Williams is entitled
                                                   16
                                                        under the terms of the NFL Plan, in contravention of ERISA and the terms of the
                                                   17
                                                        NFL Plan.
                                                   18
                                                               77.    Defendants’ refusal to pay Mr. Williams’s claim violates the terms
                                                   19
                                                        of the Plans and applicable law. Defendants are liable for all benefits due under
                                                   20
                                                        the NFL Plan that have been improperly withheld from Mr. Williams.
                                                   21
                                                               78.    As a proximate result of Defendants’ actions, Mr. Williams has been
                                                   22
                                                        deprived of benefits to which he was entitled.
                                                   23
                                                               79.    Pursuant to 29 USC § 1132(a)(1)(B), Mr. Williams, as a participant
                                                   24
                                                        in the NFL Plan, is entitled to sue for a judicial determination and enforcement of
                                                   25
                                                        his rights. He is also entitled to interest and recovery of attorneys’ fees.
                                                   26
                                                                                     PRAYER FOR RELIEF
                                                   27
                                                               WHEREFORE, Plaintiff prays for judgment against Defendants, and each
                                                   28
                                                                                                    - 16 -
                                                                                                 COMPLAINT
                                                          Case 5:19-cv-04236-NC Document 1 Filed 07/23/19 Page 17 of 17



                                                    1
                                                        of them, as follows:
                                                    2
                                                               1.     A judicial declaration that Plaintiff is entitled to Active A benefits as
                                                    3
                                                                      a under the Plans;
                                                    4
                                                               2.     An award of benefits to Plaintiff under the Plans;
                                                    5
                                                               3.     An Order awarding interest on unpaid benefits;
                                                    6
                                                               4.     An Order awarding costs pursuant to 29 U.S.C. § 1132(g);
                                                    7
                                                               5.     An order awarding attorneys’ fees pursuant to 29 U.S.C. § 1132(g);
                                                    8
                                                                      and
                                                    9
                                                               6.     For such other and further relief as this Court may deem just and
                                                   10
GCA LAW PARTNERS LLP




                                                                      proper.
                                                   11
                       Mountain View, California




                                                        Dated: July 23, 2019                        GCA LAW PARTNERS LLP
                                                   12

                                                   13                                        By: /s/ Kathryn C. Curry
                                                                                                  KATHRYN C. CURRY
                                                   14                                             TRACY M. TIERNEY
                                                                                                  Attorneys for Plaintiff
                                                   15                                             DELVIN WILLIAMS
                                                   16

                                                   17

                                                   18

                                                   19

                                                   20

                                                   21

                                                   22

                                                   23

                                                   24

                                                   25

                                                   26

                                                   27

                                                   28
                                                                                                    - 17 -
                                                                                                COMPLAINT
